Citation Nr: 0941568	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
He died in May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 administrative decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2009.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The appellant and the Veteran married in March 1987 and 
divorced in November 1993.

2.  The Veteran died in May 1995.

3.  After the November 1993 divorce, but before the Veteran's 
May 1995 demise, the Veteran and the appellant did not 
remarry each other and did not otherwise hold themselves out 
as a married couple.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.50 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
notify, nor the duty to assist, provisions of the VCAA are 
applicable.  The Court has specifically recognized that the 
VCAA does not affect appeals which are limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

In the instant case, eligibility for VA benefits as the 
surviving spouse of the Veteran is outlined by statute and 
regulation.  As the essential facts are not in dispute, the 
Board's review of this appeal is limited to an interpretation 
of the pertinent law and regulations.  As such, the Board 
finds that the VCAA does not apply to the current appeal.

Analysis

VA death benefits, including death pension, death 
compensation and Dependency and Indemnity Compensation (DIC), 
are payable to a Veteran's surviving spouse under certain 
circumstances.  38 U.S.C.A. §§ 1310, 1541(a).

A "surviving spouse" is a person of the opposite sex whose 
marriage to a Veteran is valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued, and who was the spouse of the Veteran at 
the time of the Veteran's death.  38 C.F.R. § 3.50(b); see 
also 38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j) (defining marriage).

A surviving spouse must also have lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse.  38 C.F.R. § 3.50 (b)(1).  
Additionally, the claimant must not have remarried or, with 
some exceptions, must not have lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2).

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the Veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the Veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.

The appellant asserts that she and the Veteran were married 
in March 1987 and divorced approximately a year prior to his 
death.  The appellant, in essence, contends that she is 
entitled to VA death benefits because, although she and the 
Veteran were divorced at the time of his death, the divorce 
was not her fault.  

The record includes a marriage certificate, which reflects 
that the Veteran and the appellant were married in March 
1987.  The record also includes a November 1993 divorce 
decree, dissolving the marriage between the Veteran and the 
appellant.  There is no evidence in the claims file refuting 
this information.  According to the death certificate, the 
Veteran died in May 1995.

At no time during the current appeal has the appellant 
asserted, nor does the record show, that she and the Veteran 
remarried each other or otherwise held themselves out as a 
married couple (e.g., to include continuing to live together) 
after their November 1993 divorce and prior to his death.

The Board acknowledges the appellant's assertion that her 
divorce from the Veteran was not her fault, but, rather, was 
the result of the Veteran's emotional and psychological 
problems stemming from his service-connected posttraumatic 
stress disorder.  However, the Board notes that fault is not 
a factor in determining whether a divorce prevents a claimant 
from being recognized as the surviving spouse for VA 
benefits.  The law is clear that the claimant must be married 
to the Veteran at the time of the Veteran's death.  38 C.F.R. 
§ 3.50(b)

The Board is bound by the applicable law and regulations.  
Under the circumstances as discussed herein, there is simply 
no provision in applicable VA laws and regulations that 
allows for recognition of the appellant as the Veteran's 
surviving spouse for VA death benefit purposes.  As such, her 
claim must be denied as a matter of law.

ORDER

Recognition as the surviving spouse of the Veteran for 
purposes of VA benefits is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


